Name: 79/679/EEC: Commission Decision of 18 July 1979 authorizing the French Republic not to apply Community treatment to woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics, falling within heading Nos ex 55.08 and ex 62.02 of the Common Customs Tariff (NIMEXE codes 55.08-10, 30, 50, 80 ; 62.02-71, 11, 19) (categories 9 and 20), originating in the People's Republic of China and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-09

 Avis juridique important|31979D067979/679/EEC: Commission Decision of 18 July 1979 authorizing the French Republic not to apply Community treatment to woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics, falling within heading Nos ex 55.08 and ex 62.02 of the Common Customs Tariff (NIMEXE codes 55.08-10, 30, 50, 80 ; 62.02-71, 11, 19) (categories 9 and 20), originating in the People's Republic of China and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 201 , 09/08/1979 P. 0022 - 0023****( 1 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 18 JULY 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN COTTON TERRY FABRICS ; TOILET AND KITCHEN LINEN OF WOVEN COTTON TERRY FABRICS , FALLING WITHIN HEADING NOS EX 55.08 AND EX 62.02 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 55.08-10 , 30 , 50 , 80 ; 62.02-71 , 11 , 19 ) ( CATEGORIES 9 AND 20 ), ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/679/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 12 JULY 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN COTTON TERRY FABRICS ; TOILET AND KITCHEN LINEN OF WOVEN COTTON TERRY FABRICS , FALLING WITHIN HEADING NOS EX 55.08 AND EX 62.02 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 55.08-10 , 30 , 50 , 80 ; 62.02-71 , 11 , 19 ) ( CATEGORIES 9 AND 20 ), ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PEOPLE ' S REPUBLIC OF CHINA IS , IN ACCORDANCE WITH COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 ( 1 ), SUBJECT TO A QUANTITATIVE RESTRICTION ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE PEOPLE ' S REPUBLIC OF CHINA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JULY 1979 : // // CCT HEADING NO // DESCRIPTION // // EX 55.08 AND EX 62.02 ( NIMEXE CODES 55.08-10 , 30 , 50 , 80 ; 62.02-71 , 11 , 19 ) ( CATEGORIES 9 AND 20 ) // WOVEN COTTON TERRY FABRICS ; TOILET AND KITCHEN LINEN OF WOVEN COTTON TERRY FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 JULY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT